Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
 

Response to Communication(s)
2.	This office action is in response to the Amendment/Arguments filed on March 9, 2022. Claims 3, 7, 12, 16 and 19-20 were canceled. Claims 1-2, 4-6, 8-11, 13-15, 17-18 and 21-22 are now pending in the application.
	
Information Disclosure Statement
3. 	The information disclosure statement filed 12/08/2021 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. It has been considered and placed in the application file.

Response to Amendment/Arguments
4.	Applicant’s amendment/arguments filed on 03/09/2022, are acknowledged. With respect to the rejections of claims 1-18 and 21-22 under 35 U.S.C. 102(a)(1) or (2) and 103, the applicant’s outstanding amendment/arguments (see REMARKS, pages 8-11) have been fully considered and are persuasive. Accordingly, the previous office action sent on 12/10/2021 has been withdrawn.

Allowable Subject Matter
5.	Claims 1-2, 4-6, 8-11, 13-15, 17-18 and 21-22 are allowed. The following is a statement of reasons for the indication of allowable subject matter:
	The Applicants’ amendment/arguments in the outstanding response filed 03/09/2022 have been fully appreciated and considered. The prior art of record, considered individually or in combination, fails to fairly show or suggest the claimed device (claim 10) and method (claim 1) for minimization of drive tests ‘MDT’ measurement, comprising, among other limitations, the novel and unobvious limitations as “sending enquiry signaling ..., wherein the target function is a function for assisting indoor positioning, and the target function comprises at least one of a bluetooth function or a wireless local area network ‘WLAN’ function, when the target function comprises the bluetooth function, the target terminal device measures information of a bluetooth device which generates a presently detected Bluetooth signal through the bluetooth function, and when the target function comprises the WLAN function, the target terminal device measures information of a wireless fidelity ‘WiFi’ device which generates a presently detected WiFi signal through the WLAN function.” structurally and functionally interconnected with other limitations in a manner as recited in dependent claims 2, 4-5, 11, 13-14 and 21.
The prior art of record, considered individually or in combination, fails to fairly show or suggest the claimed device (claim 15) and method (claim 6) for minimization of drive tests ‘MDT’ measurement, comprising, among other limitations, the novel and unobvious limitations as “receiving enquiry signaling ..., wherein the target function is a function for assisting indoor positioning, and the target function comprises at least one of a bluetooth function or a wireless local area network ‘WLAN’ function, when the target function comprises the bluetooth function, the target terminal device measures information of a bluetooth device which generates a presently detected Bluetooth signal through the bluetooth function, and when the target function comprises the WLAN function, the target terminal device measures information of a wireless fidelity ‘WiFi’ device which generates a presently detected WiFi signal through the WLAN function.” structurally and functionally interconnected with other limitations in a manner as recited in dependent claims 8-9-5, 17-18 and 22.

6. 	References U.S. 9,531,558; U.S. 9,955,410; U.S. 10,356,704 and U.S. 2019/0141664 are cited because they are put pertinent to improve the minimization of drive tests process in wireless telecommunication networks. However, none of references teaches as recited as in above claimed invention.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tri H. Phan, whose telephone number is (571) 272-3074.  The examiner can normally be reached on M-F (8:00Am-4:30PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi H. Pham can be reached on (571) 272-3179. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.


/TRI H PHAN/Primary Examiner, Art Unit 2471                                                                                                                                                                                                        


April 28, 2022